Exhibit 10.1

 

AGREEMENT

 

- by and between -

 

GENPACT ONSITE SERVICES INC.

 

- and -

 

PATRICK COGNY

 

- with respect to -

 

THE PERFORMANCE OF BRANCH MANAGEMENT SERVICES

 

OCTOBER 21, 2008

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article 1 - Task and Responsibilities

3

Article 2 - Obligations of Manager

4

Article 3 - Obligations of the Company

4

Article 4 - Compensation of the Manager

5

Article 5 - Expenses

6

Article 6 - Duration and Termination

7

Article 7 - Confidentiality and Proprietary Information

8

Article 8 - Intellectual Property Rights

9

Article 9 - Assignment of Rights

9

Article 10 - Independent Parties

9

Article 11 - Miscellaneous

9

Article 12 - Applicable Law - Competent Courts

10

 

2

--------------------------------------------------------------------------------


 

AGREEMENT FOR THE PERFORMANCE OF BRANCH MANAGEMENT SERVICES

 

This agreement for the performance of branch manager services (this “Agreement”)
is entered into on October 21, 2008.

 

BY AND BETWEEN:

 

1.            GENPACT ONSITE SERVICES INC., a company organized and existing
under the laws of Delaware, United States, with registered office at Corporation
trust Center, 1209 Orange, Wilmington, Delaware 19801 (hereinafter referred to
as the “Company”), and with a Belgian branch office at 1000 Brussels, Rue Royale
97; and

 

2.            Mr. Patrick Cogny, residing at 138 avenue Molière, 1050 Bruxelles
(hereinafter referred to as the “Manager”);

 

The Company and Manager are hereinafter collectively referred to as the
“Parties” and individually as a “Party”.

 

WHEREAS:

 

(A)          The Manager has been appointed as a director of the Company by the
relevant corporate body in accordance with applicable US laws;

 

(B)           The Manager has subsequently been appointed by the relevant
corporate body as a branch manager of the Company’s Belgian branch in accordance
with the applicable relevant legal rules;

 

(C)           The Parties hereby wish to specify the terms and conditions of
such appointment as branch manager in this Agreement.

 

IT HAS BEEN AGREED AS FOLLOWS:

 

ARTICLE 1 - TASK AND RESPONSIBILITIES

 

1.1           The Manager will - in his capacity of branch manager – have the
powers for daily management of the Company’s Belgian branch as determined by the
relevant corporate body of the Company (hereinafter referred to as the
“Services”).

 

1.2           The Services will cover (i) all daily management services,
financial, operational, administrative, commercial and legal aspects of the
business operations of the Company’s Belgian branch including the
responsibilities of CEO for Genpact Europe and the Manager will more
specifically have the powers and responsibilities as further described in Annex
A to this Agreement and (ii) all related assistance that may be required or
requested by the Company.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 2 - OBLIGATIONS OF THE MANAGER

 

2.1           The Manager undertakes:

 

·              to assume full responsibility for the daily management, global
operations and functioning of the Belgian branch of the Company, including all
legal and internal, local and group level reporting requirements;

 

·              to discharge the Services on a full-time basis during at least
195 service days per calendar year;

 

·              to perform the Services in the best interest of the Company, to
the best of his abilities, in a loyal manner and in good faith;

 

·              to render the Services in a professional and competent manner in
accordance with the high performance and quality standards, which a contact or
customer of the Company may expect;

 

·              to take into account the guidelines that will be issued from time
to time by the Company’s board of directors (the board of directors of the
Company hereinafter being referred to as the “Board); and to discharge the
Services subject to regular consultation with and reporting to the Board in
order to assure the coherence of the Services rendered whilst maintaining all
freedom and autonomy in organising the performance of its Services;

 

·              to communicate to the Board all information which is pertinent
for the performance of the Services and the Company’s business in general.

 

2.2           The Manager can in view of the needs of the Company be required to
provide the Services outside normal working days or working hours.

 

ARTICLE 3 - OBLIGATIONS OF THE COMPANY

 

3.1           The Company will provide the Manager with access to all documents,
information and guidelines that are reasonably required for the proper
performance of the Services.

 

3.2           The Company will file an application tending to obtain the benefit
of the special tax regime for foreign executives temporarily assigned to
Belgium, as provided for by the Circular of August 8, 1983. The Manager agrees
to fully cooperate and to provide all documents and information required in the
framework of such application.

 

3.3           Assuming (under all reservation) that the Belgian tax authorities
will grant the benefit of the special tax regime for foreign executives in the
Manager’s respect, the Manager will be responsible for keeping track of his
foreign business travelling. As such, the Manager is required to keep copies of,
amongst others, expense reports, transport documents (with boarding passes where
available), fuel costs, hotel bills, mobile phone bills, etc. to justify the
applicable business travel exclusion rate.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 4 - COMPENSATION OF THE MANAGER

 

4.1           Subject to the availability of the Manager for the performance of
the Services during at least 195 service days per calendar year, the Manager
will be entitled to a fixed annual fee of EUR 252,810 gross payable according to
article 4.6. The fixed fee will be increased to EUR 266,184 effective
December 1, 2008 and will thereafter be reviewed by the Parties at least every
15 months.

 

If the Manager is during any calendar year unable to perform the Services during
at least 225 service days per calendar year, the annual fee will be reduced
accordingly pro rata temporis. To the extent possible such reduction will be
corrected on the remaining monthly fee for the month of December or in any other
appropriate manner indicated by the Company on the basis of the following
correction formula: (fixed annual fee X 1/225 = daily fixed fee) X (number of
service days below 225 service days per year).

 

4.2           The Manager’s gross compensation package is deemed to include
certain tax free allowances (reimbursement of expenses proper to the company)
which are intended to cover the extra expenses resulting from the Manager’s
temporary relocation to Belgium. Assuming the Belgian tax authorities will grant
the benefit of the special tax regime for foreign executives in the Manager’s
respect, said allowances will be calculated in accordance with the guidelines of
the technical note, established by the Belgian tax authorities in the framework
of said special tax regime.

 

4.3.          As long as the Manager maintains a Belgian place of abode, the
Company will reimburse his Belgian housing costs up to a maximum of EUR 48,000
per year. The Manager acknowledges that such payment constitutes a taxable
benefit in kind part of which only a fraction can be considered as a tax free
allowance, assuming that the special tax regime for foreign executives will be
granted, in accordance with the guidelines of the technical note as referred to
on article 4.2.

 

4.4           The Manager will be entitled to receive a school allowance capped
at EUR 62,000 in connection with his children attending an international school
in Belgium during his temporary Belgian stay. Said allowance will cover a one
time registration fee and the tuition fee. The local transport costs and other
costs imposed by said school will be paid by the Manager. Entitlement to the
schooling allowance is subject to submission of invoices relating to the present
type of expenses.

 

4.5           [Intentionally omitted.]

 

4.6           The fixed annual fee will be due in twelve equal installments at
the end of each month (without prejudice, however, to the possible reduction as
referred to in the second paragraph of article 4.1 of this Agreement) and is
subject to the applicable tax withholdings. The Company will set up the
appropriate payroll for this purpose.

 

4.7           The Company will have the right to make the payment of the monthly
installments conditional on the submission of work documentation reflecting the
service days during which the Services have been performed during the relevant
month or during the calendar year as the case may be.

 

4.8           The Manager can participate in a variable compensation scheme, of
which the terms and conditions are unilaterally determined by the Board. The
amount of the variable compensation will depend on the level of achievement of
targets, i.e. business performance against operating plan, established every
year by the Board and is payable in the month of March or

 

5

--------------------------------------------------------------------------------


 

April of the following year. The amount of the variable compensation will be
determined by the Board in its sole discretion and is not guaranteed.

 

4.9           The Manager will be affiliated to the applicable insurance
schemes, providing medical, death and disability coverage as well as additional
retirement benefits which all constitute taxable benefits subject to the
applicable tax withholdings as applicable. The level of benefits will be
equivalent to the level of coverage before joining the Company.

 

4.10         The Company will put a company car at the Manager’s disposal. The
Manager may select a car model up to an annual cost of EUR 15,000 per annum
excluding VAT. Alternatively, if more appropriate the Company will pay
allowances to the Manager at the level of EUR 1,250  per month.

 

4.11         All payments to be made to the Manager will be subject to deduction
of all withholdings required under any applicable laws and regulations. In
addition, and if applicable, the Company will declare a benefit in kind relating
to the use of the company car, which will be evaluated on the basis of the
applicable rules and regulations and in function of the position of the tax
administration. The Manager expressly agrees that the Company is entitled to
deduct any withholdings legally required to be made in respect of any amounts
and benefits (including benefits in kind) due to him, from any amounts payable
to him in cash and without restriction.

 

ARTICLE 5 - EXPENSES

 

5.1           The fixed annual fee will cover all costs incurred by the Manager
in the framework of the performance of the Services, with the exception only of
reasonable expenses in relation to business travel and lodging expenses actually
incurred or paid by the Manager in the performance of his Services under this
Agreement.

 

5.2           The Company will pay or reimburse the Manager for any such
expenses upon presentation of the appropriate supporting documents as the
Company may reasonably require and, if the nature and amount would so require,
subject to prior approval by the Company.

 

5.3           The expenses will be due at the end of each month together with
the instalment of the fixed fee and will be payable within the same time period
as set forth in article 4.6 of this Agreement.

 

5.4           To the extent that no company car is put at the manager’s
disposal, the Company will reimburse the Manager for using his private car for
professional purposes in accordance with maximum reimbursements as provided by
Belgian legislation. The maximum amount of professional kilometres is 24,000 km
per annum.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 6 - DURATION AND TERMINATION

 

6.1           This Agreement is entered into for an unlimited term and is
effective as of September 1, 2008.

 

6.2           Each Party will have the right to terminate this Agreement at all
times subject to a prior notice period of 1 (one) month to be notified by
registered mail, which becomes effective on the next working day following its
dispatch, or alternatively with immediate effect subject to the payment of an
equivalent indemnity in lieu of notice equal to 1 (one) monthly instalments of
the fixed annual fee as set forth in article 4.1 of this Agreement.

 

6.3           In case of termination of this Agreement by the Company for a
cause not covered under article 6.6.2 below, the Company will pay an indemnity
equivalent to 10 monthly instalments of the fixed annual fee as set forth in
article 4.1 of this Agreement.

 

6.4           The Company may at its option terminate this Agreement at all
times in the event

 

6.4.1        that the Manager would on a permanent basis be no longer available
to render the Services or if in any calendar year his unavailability to render
the Services will exceed a total of three (3) months (not necessarily
consecutively).

 

6.5           The Manager can terminate this Agreement at all times with
immediate effect, without prior notice or indemnification, in the event of
bankruptcy, composition with creditors, the appointment of a trustee, or the
liquidation of or with respect to the Company.

 

6.6           Both Parties can terminate this Agreement at all times with
immediate effect, without prior notice and, in the case of 6.6.2 only, without
indemnification, in the event:

 

6.6.1        that the other Party would be in breach, other than a serious
breach as referred to in article 6.6.2. of this Agreement, of a contractual
obligation and would fail to remedy such breach within fifteen (15) days
following a written warning by registered mail to correct the deficiency;

 

6.6.2        of a serious breach of this Agreement by the other Party, or of a
serious misconduct or serious negligence by the other Party with respect to or
affecting this Agreement.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 7 - CONFIDENTIALITY AND PROPRIETARY INFORMATION

 

7.1           The Manager agrees to regard and preserve as confidential all
information, whether in writing or in other tangible or intangible form,
relating to the business of the Company, or any of the Company’s customers or
suppliers that has not previously been publicly released by duly authorized
representatives of the Company and will include (but will not be limited to)
information encompassed in all proposals, marketing and sales plans, financial
information, costs, pricing information, computer programs, consumer
information, customer lists, and all methods, concepts, know-how or ideas in or
reasonably related to the business of the Company or any of the Company’s
customers (hereinafter referred to as “Proprietary Information”) during the term
of this Agreement and for a period of  five (5) years following its termination.

 

7.2           The Manager will not, without the prior written approval from the
Company, directly or indirectly, use for his benefit or purposes, nor disclose
to others, during the term of this Agreement and for a period of five (5) years
following its termination, except as required for carrying out the Services
under this Agreement, any such Proprietary information.

 

7.3           The Manager agrees not to remove from the premises of the Company
or any customer of the Company, except to the extent required to perform the
Services or except as specifically authorized in writing by the Company, any
document or object containing or reflecting any Proprietary information.

 

7.4           All Proprietary Information and all of the Manager’s interest in
trade secrets, trademarks, computer programs, customer information, customer
lists, employee lists, products, procedures, copyrights, patents and
developments, developed by the Manager as a result of, or in connection with the
services carried out under this Agreement, will be the property of the Company.

 

7.5           The Manager will upon termination of this Agreement immediately
return to the Company all equipment, software, documents (including documents
established by the Manager for or in connection with the Company’s business),
business information and other proprietary data which have been made available
or established, irrespective of the carrier and without retention of any copies.

 

7.6           In case of violation of this confidentiality and Proprietary
Information undertaking, the Company will have the right to claim all justified
damages in addition to any other remedy the Company may be entitled to.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 8 - INTELLECTUAL PROPERTY RIGHTS

 

8.1           The Manager explicitly agrees that all inventions, projects,
drawings, processes and improvements of any nature whatsoever, including rights
on patents, designs, databases, software (or rights on the application for
registration of such rights) (hereinafter referred to as the “Intellectual
Property Rights”) of which he would become during the term of this Agreement the
author or co-author and which relate to the business of the Company, will be the
exclusive property of the Company and the Manager undertakes to make full and
prompt disclosure without compensation of all relevant documents and data in
favour of the Company and to provide all necessary co-operation to secure for
and / or to assign to the Company all monetary Intellectual Property Rights.

 

8.2           [Intentionally omitted.]

 

8.3           The normal fixed fees as set forth in article 4.1 of this
Agreement will be deemed to cover Manager’s compensation for the Intellectual
Property Rights so assigned.

 

ARTICLE 9 - ASSIGNMENT OF RIGHTS

 

9.1           The assignment of the rights and obligations of the Manager under
this Agreement and the subcontracting by the Manager of the Services or part
thereof must be approved in advance and in writing by the Company.

 

9.2           The Company may assign its rights and obligations under this
Agreement in whole or in part to other Members of the Group provided such
assignment will not have adverse consequences for the performance of the
Manager’s mission.

 

ARTICLE 10 - TAX AND SOCIAL SECURITY

 

10.1         The Manager will diligently comply with all legal and contractual
provisions to which he is subject and will be exclusively responsible for
compliance with all his obligations under the income tax and / or social
security legislation or any other legislation such as, amongst others, the
Manager’s obligation to affiliate himself to the Belgian social security regime
as a self employed remunerated director.

 

The Company will provide the assistance of a tax advisor in order to complete
his annual income tax statement and Belgium Social Security obligations.

 

The Manager will indemnify the Company and the Group Companies for all claims
that would be made against the Company or Group Companies by any third party or
administration because of intentional non-compliance by the Manager with any of
its legal obligations and for any claim that would be made against the Company
or Group Companies on the basis of or in relation to this Agreement and the
Services carried out under this Agreement.

 

ARTICLE 11 - MISCELLANEOUS

 

11.1         This Agreement constitutes the entire understanding of the Parties
and supersedes any prior agreements or understandings, written or oral, between
the Company, the Manager with respect to the subject matter of this Agreement.

 

11.2         If any provisions of this Agreement are held to be invalid or
illegal in whole or in part, this Agreement will continue to be valid as to its
other provisions and to the remainder of the

 

9

--------------------------------------------------------------------------------


 

affected provision. The Parties undertake to replace the invalid provision by a
provision having the same effects and objectives.

 

11.3         Any amendment to this Agreement or modification of the obligations
of a Party has to be agreed upon in writing by all Parties.

 

ARTICLE 12 - APPLICABLE LAW - COMPETENT COURTS

 

12.1         This Agreement will be governed by Belgian law.

 

12.2         Any dispute in connection with the conclusion, interpretation or
the performance of this Agreement will be submitted to the competent courts of
Brussels.

 

IN WITNESS WHEREOF, the Parties hereto have initialled each page of this
Agreement, and have signed and executed this Agreement in two (2) originals on
the day and year first written above, and each Party acknowledges the receipt of
one original.

 

 

(1)           GENPACT ONSITE SERVICES INC.

 

By:

 

/s/ Heather White

 

 

Name:

Heather White

 

Title:

Officer

 

(2)           Mr. Patrick Cogny

 

By:

 

/s/ Patrick Cogny

 

Name:

Patrick Cogny

 

10

--------------------------------------------------------------------------------


 

ANNEX A:

 

In exercising the Services as set forth in article 1.2 of this Agreement, the
Manager will, amongst others, have the following day to day duties and
responsibilities:

 

1)         Sign the daily correspondence.

 

2)         Draw and receive from the National Bank of Belgium, the Belgian
Treasury, and from any public pay-offices, administrations, companies or
persons, any sums or bills which might be due to the branch as and for
principal, interest and charges, for any reason whatsoever; give good and valid
receipt and release, in the name of the branch, for any sums or bills received.

 

3)         Withdraw in the name of the branch, from the post office, customs,
forwarders and railways and/or receive at the branch’s address, all letters,
boxes, parcels, packages, whether or not registered or insured, containing items
of value or not; receive all deposits; present bills of lading, airway bills and
all other necessary documents, sign all instruments and discharges.

 

4)         Establish inventories or dismiss all agents and employees of the
branch, fix their emoluments, commissions, salaries, gratifications, as well as
all other conditions of their employment and of their separation.

 

5)         Make application for all registrations or modifications at the
Clerk’s Office of the Commercial Court and the Company Office.

 

6)         Apply for the affiliation of the branch to any professional
organization.

 

7)         Represent the branch before all public and private administrative
bodies.

 

8)         Open and close in the name of the branch all postal checking accounts
or banking accounts at financial institutions and make all deposits on or
withdrawals from these accounts.

 

9)         Have such banking powers as are specifically notified to the
Company’s and branch’s depositories.

 

10)       Enter into or ratify all contracts for the renting of real or personal
property in Belgium and particularly for the establishment of office premises,
register such lease and, in general, to everything necessary relating thereto.

 

11)       Engage in all normal commercial activities.

 

12)       Delegate to one or more persons such part of his powers as he will
determine and for such time as he will establish.

 

13)       Generally, to do, perform and execute all such matters, acts, or
things as may be necessary and proper to conduct and carry out the ordinary
business of the branch to the best interests of the branch.

 

14)       Draw up all documents and sign all papers in order to be able to
exercise the powers listed above.

 

11

--------------------------------------------------------------------------------


 

15)       Adopt all necessary measures to implement the resolutions and
recommendations of the Board of Directors of the Company in his capacity of CEO
for Genpact Europe.

 

And in general, all assistance that can be reasonably requested in relation with
the business operations of the Company as indicated by the Company.

 

IN WITNESS WHEREOF, the Parties hereto have initialled each page of this Annex
A, and have signed and executed this Annex A in two (2) originals on the day and
year first written above, and each Party acknowledges the receipt of one
original.

 

(1)           GENPACT ONSITE SERVICES INC.

 

 

By:

 

 

/s/ Heather White

 

 

Name:

Heather White

 

Title:

Officer

 

 

(2)           Mr. Patrick Cogny

 

 

By:

 

/s/ Patrick Cogny

 

Name:

Mr. Patrick Cogny

 

12

--------------------------------------------------------------------------------